The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/04/2022 have been fully considered. Applicant has deleted “non-elastic annulus attachment” limitation making the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the objection to the priority moot.
The amendment to the specification overcame the claim objection (the specification uses the reference numeral 54 for both the “pulling and pushing unit” and the “connecting unit”).
Regarding the rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrazzi (8,622,884), the examiners position is made in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19, “an actuator to apply a mechanical supporting force to the valve annulus towards an apex of said heart during at least a portion of systole for augmenting the natural pumping force of the heart, and/or during at least a portion of diastole for augmenting a natural filling of the ventricle of said heart” is not understood. What is a supporting force? Isn’t a supporting force actually a pulling force between the valve annulus and the apex? 
Claims 2-4, 6, 11-13, 15, “said extension” lacks antecedent basis. The scope of these claims is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-11, 13-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrazzi (8,622,884).
Ferrazzi teaches a medical device adapted to enhance intra-cardiac blood circulation of a heart of a patient by assisting pump action of said heart.
Said device comprising an annulus attachment 6 for fixating an end of the device to a cardiac valve annulus; see at least claim 1, “establishes a connection to the mitral valve native annulus”.

    PNG
    media_image1.png
    681
    888
    media_image1.png
    Greyscale

Said annulus attachment 6 connected to an actuator (comprising at least one of elements 7, 8 and 10) to apply a mechanical supporting force (see at least column 6, lines 15-48, specially lines 38-48) to the valve annulus towards an apex of said heart during at least a portion of systole for augmenting the natural pumping force of the heart, and/or during at least a portion of diastole for augmenting a natural filling of the ventricle of said heart. As indicated in lines 38-48, at least elastic elements 10 produce forces along the axis of the ventricle (valve annulus to the apex) which must occur during at least one of systole or diastole. 
As best can be understood, “an extension” is an at least one element 10 connected to annulus attachment 6.
Claim 1, wherein said non-elastic annulus attachment has a shape selected from the group consisting of: annular shape, D-formed shape, open ring, C-formed shape as shown in at least figures 1-2.
Claims 2 and 11, see at least figures 1 and 9 above showing at least a partly loop shaped and the extension 10 is attached to a circumference of the annulus attachment.
Claim 10, annulus attachment 6 is a interpreted as at least a cardiac valve intra-artial unit.
Claims 7 and 16, the lower most portions 10 of the actuator are shown acting against the apex of the heart.
Claims 8 and 17, the annuloplasty ring is configured (fully capable of) to improve closure of the cardiac valve leaflets during systole. 
Claim 9, inherently the axial actuator is timed to provide said mechanical supporting force in synchrony with the cardiac cycle to keep the blood flowing correctly.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738